Citation Nr: 0811936	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  07-11 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to a rating in excess of 10 percent for a 
cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and Ms. J. G.



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1993 to January 1997 and from June 2000 to November 
2005.  These matters are before the Board of Veterans' 
Appeals on appeal from a September 2006 rating decision by 
the San Diego, California Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran's claims file is now in 
the jurisdiction of the Fort Harrison RO (as he resides in 
Montana).  In March 2008, a videoconference was held before 
the undersigned.  A transcript of that hearing is associated 
with the claims file.  During the hearing the veteran 
indicated that he wished to withdraw the issue of entitlement 
to a rating in excess of 10 percent for a cervical spine 
disability.

The issues of entitlement to service connection for right and 
left knee disabilities are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any action on his part is required.


FINDING OF FACT

During the March 2008 hearing, the veteran requested to 
withdraw his appeal seeking a rating in excess of 10 percent 
for a cervical spine disability.


CONCLUSION OF LAW

Because the appellant withdrew his appeal seeking a rating in 
excess of 10 percent for a cervical spine disability, the 
Board does not have jurisdiction to consider the matter.  
38 U.S.C.A. §§ 511(a), 7104(a), 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 20.202, 20.204 (2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

Given the veteran's expressed intent to withdraw the appeal 
seeking a rating in excess of 10 percent for a cervical spine 
disability, there is no reason to belabor the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) in the matter.

During the March 2008 videoconference hearing, the veteran 
stated that he wished to withdraw his appeal seeking a rating 
in excess of 10 percent for a cervical spine disability.

Under 38 U.S.C.A. § 7104(a), the Board has jurisdiction in 
any matter which under § 511 is subject to a decision by the 
Secretary.  Under 38 U.S.C.A. § 7105(d0(5) & 38 C.F.R. 
§ 20.202, the Board may dismiss any appeal which fails to 
allege error of fact or law in the matter before the Board.  
Under 38 C.F.R. § 20.204, an appellant may withdraw an appeal 
at any time prior to the issuance of a final Board decision 
on the matter.

Here, the veteran withdrew his appeal seeking entitlement to 
a rating in excess of 10 percent for a cervical spine 
disability at the hearing in March 2008.  Accordingly, there 
is no allegation of error of fact or law in that matter 
before the Board.  Hence, the Board does not have 
jurisdiction to consider an appeal in the matter, and the 
appeal as to that matter must be dismissed.


ORDER

As the Board has no jurisdiction in the matter, the appeal 
seeking a rating in excess of 10 percent for a cervical spine 
disability is dismissed without prejudice.


REMAND

At the March 17, 2008 videoconference hearing, the veteran 
testified that later that week he was scheduled for a VA 
examination to evaluate his knees; he indicated that the 
examination would likely include MRI studies.  As these 
claims have been denied essentially on the basis that chronic 
knee disabilities are not shown, the report of the scheduled 
examination is likely to contain information pertinent to the 
matters on appeal.  Notably, reports of a VA examination in 
March 2008 would be constructively of record, and must be 
secured.  

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the record 
the report of the VA examination of the 
veteran's knees scheduled for March 19, 
2008 (to include reports of any diagnostic 
studies, MRI or X-rays, e.g., conducted in 
conjunction with the examination).  If for 
any reason the examination did not take 
place on that date, the RO should secure 
the complete records of any rescheduled 
such examination.

2.  The RO should arrange for any further 
development suggested by the development 
ordered above; then the RO should 
readjudicate these claims.  If either 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


